Citation Nr: 1109878	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.  

2.  Entitlement to an initial compensable rating for right foot status post bunionectomy.  

3.  Entitlement to an initial compensable rating for left foot status post bunionectomy.  

4.  Entitlement to initial compensable ratings for residual scars from bilateral bunionectomies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1995 and from February 1999 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for a left shoulder condition and granted entitlement to service connection for status post bunionectomy, left and right foot, with a noncompensable rating assigned to each foot, effective May 11, 2006.

The issues of entitlement to service connection for a left shoulder condition and entitlement to initial compensable ratings for residual scars from bilateral bunionectomies are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right foot status post bunionectomy involves resection of the metatarsal head has been manifested by pain and swelling, but has not equated to a moderately severe foot injury or to a severe disability equivalent to amputation of the great toe since discharge.  

2.  The Veteran's left foot status post bunionectomy involves resection of the metatarsal head has been manifested by pain and swelling, but has not equated to a moderately severe foot injury or to a severe disability equivalent to amputation of the great toe since discharge.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, for right foot status post bunionectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5280, 5284 (2010).

2.  The criteria for an initial 10 percent rating, but no more, for left foot status post bunionectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5280, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of error in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in January 2006.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran's right and left foot status post bunionectomies are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 as unilateral hallux valgus.  Under DC 5280, a 10 percent rating is warranted for unilateral hallux valgus that was operated with a resection of the metatarsal head or if equivalent to the amputation of the great toe.  This is the maximum schedular rating for this disability.  38 C.F.R. § 4.71a, DC 5280.

Hallux valgus or status post bunionectomy can also be rated under 38 C.F.R. 
§ 4.71a, DC 5284 as a foot injury.  Under DC 5284, a 10 percent disability rating is warranted for a moderate foot injury, a 20 percent disability rating is warranted for a moderately severe foot injury, and a 30 percent disability rating is warranted for a severe foot injury.  A note to DC 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

Private treatment records show that the procedure used to accomplish the right and left bunionectomy was a Chevron bunionectomy.  A bunionectomy, by definition, is an excision of an abnormal prominence on the medial aspect of the first metatarsal head.  See Dorland's Illustrated Medical Dictionary 264 (31st ed. 2007).  Excision is another word for resection.  See Dorland's at 1649.  An Internet article submitted by the Veteran provides information that a Chevron bunionectomy is a procedure where the bump of bone is removed (or resected) from the side of the first metatarsal head.  

Moreover, private treatment records document that the bunionectomies involved at least some resection of the 1st metatarsal head.  A March 2005 record which detailed the right foot bunionectomy stated that the first metatarsal head was delivered into the wound, the hyperostosis (or growth) was resected with a sagittal saw and the redundant first metatarsal was resected with a sagittal saw.  Similarly, a May 2005 record of the left foot bunionectomy stated that the growth was resected with a sagittal saw and the redundant first metatarsal shaft was also resected with a sagittal saw.  

Given that essential resection of the first metatarsal head is affirmatively established while the Veteran served on active duty, a 10 percent rating is warranted for the entire period on appeal under DC 5280.  As noted above, 10 percent is the maximum rating assignable under DC 5280.  38 C.F.R. § 4.71a.

The only other rating code that might potentially be applicable would be DC 5284, for foot injuries, other.  However, under this Code, a 20 percent rating requires a moderately severe disability of the foot.  In the instant case, there are no objective findings indicative of a moderately severe disability of the entire right or left foot.  

Private treatment records following the March and May 2005 bunionectomies reveal that, other than having to remove the pins used during the surgery in December 2005, both feet were healing well without complication and with minimal edema.  

During a January 2006 VA examination, the feet were normal in outline, and symmetric in form and function.  There was no heat, redness, tenderness, or lack of stability or endurance.  There were no calluses to indicate unusual pressure points, no valgus deviation of the first toes and no sensory or vascular disturbances identified.  Movement was not compromised, the arches were present and there was good weight bearing alignment of the Achilles tendon.  An X-ray taken at that time revealed post surgical change of the bilateral first metatarsals.  

The Veteran has not reported, nor does the record demonstrate any other foot treatment since the January 2006 examination.  

Although the Veteran has certainly reported right and left foot pain, particularly on standing and walking, and has complained of such symptoms since the right and left foot bunionectomies, in the absence of any objective findings of additional functional impairment, such as examination findings indicating weakness, excess fatigability or incoordination, the Board finds that the overall impairment of the right and left foot has not been shown to be more than mild in degree and certainly has not been shown to be moderately severe.  Accordingly, a higher 20 percent rating for moderately severe impairment of the foot is not warranted.  38 C.F.R. § 4.71a, Code 5284.  

The Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under DC 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported and the evidence does not show that she has completely lost all functional use of her feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  See 38 C.F.R. § 4.71a, DC 5167 (2010).

The Veteran has reported bilateral foot pain, fatigue and swelling while standing or walking.  Although she is certainly competent to report such symptoms, such symptoms have never been demonstrated in the clinical record, and her reports must be weighed against the objective evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Accordingly, the Board finds that an initial 10 percent rating, but no more, is warranted for the right and left status post bunionectomy.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right and left foot status post bunionectomy manifested by symptoms such as pain and resection of the metatarsal head.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

Total Rating for Compensation Based on Individual Unemployability

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

In this case, the appellant has consistently reported gainful employment as a nurse, although she has reported that she is limited to administrative duties due to the conditions that are service connected or for which she is claiming service connection.  There has been no allegation or evidence of unemployability.  Hence, the Board will not further consider entitlement to TDIU.


ORDER

An initial 10 percent rating, but no more, for right foot status post bunionectomy is granted, effective May 11, 2006.

An initial 10 percent rating, but no more, for left foot status post bunionectomy is granted, effective May 11, 2006.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In an April 2008 statement, the Veteran described an in-service injury to her left shoulder incurred while helping a patient move up in bed.  She stated that she had experienced constant pain in her shoulders ever since.  She also stated that since February 2008, she has had numbness and tingling in her bilateral extremities in addition to extreme shoulder pain.  The Veteran is competent to report symptoms such as back pain and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board notes that the Veteran received a VA examination prior to discharge in January 2006, where the examiner found no left shoulder pathology.  However, as there is now evidence of a current disability or symptoms and an in-service incident or injury, a new VA examination must be provided to determine the nature and etiology of any current left shoulder disability.  

In addition, the Veteran reported in the April 2008 statement that she experienced pain, edema, erythema, numbness and tingling in her right and left foot and that the incision site from the bilateral bunionectomy was sensitive.  During the January 2006 VA examination, the scars were found to be well-healed, 1.5 centimeters long but the examiner did not comment on whether the scars were painful or unstable.  The Veteran is potentially entitled to separate ratings for the scars.  Esteban v. Brown, 6 Vet App 259 (1994).  A VA examination must be provided to assess the current severity of any scar residuals of the bilateral bunionectomies.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any current left shoulder disorder is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left shoulder disorder had onset in service or is otherwise related to a disease or injury in service.  

The examiner is advised that the Veteran is competent to report in-service symptoms or injuries, a continuity of symptomatology since service and current symptoms.  
The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Schedule the Veteran for a VA examination to determine the current severity of any scar residuals of the bilateral bunionectomies.  The examiner should review the claims folder and note such review in the examination report.

The examiner should identify all symptoms associated with the scars.  

The examiner should note the extent of the incision scars and whether each is tender on examination, as well as their size and any other manifestations.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


